Citation Nr: 0018215	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lung condition as 
secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel







INTRODUCTION

The veteran had active military service from April 1965 to 
April 1967 with a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board notes that entitlement to service connection for 
PTSD was denied by the RO in October 1996.  The veteran was 
informed of the denial of service connection by letter dated 
in May 1997.  He did not appeal that decision which became 
final in May 1998.  The RO , in a December 1998 rating 
decision reviewed the claim of entitlement to service 
connection for PTSD on a de novo basis.

In accordance with the United States Court of Appeals for 
Veteran Claims (Court), ruling in Barnett v. Brown 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD, which was denied 
in October 1996.

In addition, in the December 1998 rating decision, the RO 
denied service connection for a lung condition as secondary 
to asbestos exposure.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in October 1996.




2.  Evidence received since the October 1996 final decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

4.  The claim of entitlement to service connection for a lung 
condition as secondary to asbestos exposure is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The evidence received since the October 1996 rating 
decision, wherein the RO denied service connection for PTSD, 
is new and material and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a lung 
condition as secondary to asbestos exposure is not well 
grounded.  38 U.S.C.A. § 5107.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's record of service (Form DD 214) lists his 
military occupation as a wheel vehicle mechanic and indicates 
that he was awarded the Vietnam Service Medal, Republic of 
Vietnam Campaign Medal with device, among others.  

Service medical records show no complaints, treatment or 
diagnoses of a psychiatric disorder.  Service medical records 
are silent for any treatment or diagnoses of a respiratory 
condition related to exposure to asbestos.  On his pre-
induction examination report in June 1964, the veteran 
indicated that he had chronic cough.  The physician noted 
that the veteran had cough with colds.  In addition, in April 
1965 it was noted in a medical record that the veteran had a 
productive cough.  In April and September 1965 he was 
diagnosed with an upper respiratory infection (URI).

In-service clinical examination records reveal that the 
veteran had complains of a sore throat in May 1965 and was 
diagnosed with an URI.  In August 1965 it was noted that his 
URI was resolving and his main difficulty was a productive 
cough mainly at night.  In November 1966 he complained of 
having a cold and his chest hurting since the past weekend.  
On examination there was slight wheezing of the right lobe.  
At the time of his discharge examination in May 1967 there 
were no abnormalities of the lungs, chest or throat.

In March 1996 the veteran filed a claim for entitlement to 
service connection for PTSD.  Thereafter he submitted 
information to support his PTSD claim.  The information 
contained allegations of events, which he experienced during 
military service in Vietnam between 1965 and 1966, which he 
felt caused PTSD.  He noted that while he was guarding a 
helicopter pad in Long Binh two helicopters collided.  

The helicopters caught on fire and there was an explosion, 
men were screaming and everything burned to a crisp.  He 
stated that he had to complete his shift and due to the smell 
of human flesh burning he could not eat for weeks.  In 
addition, he stated that two men ran over a mine and were 
blown through the cab of a truck.  He further stated that he 
did not know the persons who were injured or killed in those 
incidents.

From January to May 1996 the veteran received treatment at 
the Vet Center.  In January the assessment was that he was 
suffering from PTSD.  It was noted that that he was sober and 
experiencing more flashbacks and depression.

Progress notes dated in February 1996 indicated that the 
veteran's mood appeared depressed.  In March 1996 he 
complained of anxiety.  It was noted that he was depressed 
over recurring stress related symptoms and deteriorating 
relationship with his wife.

Progress notes of May 1996 reveal that the veteran talked 
about the war but did not mention any characteristic symptoms 
of PTSD.  In June 1996 he reported that he was having 
problems sleeping.  The examiner noted that the veteran 
appeared worried about his future.  It was also noted that he 
was currently employed and alcoholism was in remission.

A September 1996 VA general medical examination of the 
veteran shows his pertinent complaints were referable to 
PTSD.  On examination his lungs were clear.  He was 
diagnosed, in pertinent part, with PTSD with vivid and 
disturbing dreams and history of bronchitis and exposure to 
asbestosis.  X-rays of the chest revealed his heart was 
normal size and configuration.  There were calcified 
granulomas in the right mid-lung field.  The lungs were 
otherwise clear.  The bony structures were intact.  There was 
no active disease present.

A September 1996 VA PTSD examination report shows the veteran 
related that he served approximately one year in Vietnam and 
was assigned to an infantry company as a wheeled vehicle 
mechanic.  He stated that he did not see a lot of combat.  

He reported that he was involved in a firefight.  He further 
reported that he was assigned to guard the wreckage from a 
helicopter collision where all the men aboard were burned to 
death.  He stated that he still thinks and dreams about that 
incident.  He also stated that he was subjected to several 
incidents of racial conflict while in the service.  He 
reported that he has nightmares, which include incidents from 
Vietnam, 2 to 3 times a week.  He also reported that he has 
intrusive thoughts about Vietnam on a daily basis.  He stated 
that he avoids war movies and conversations about Vietnam and 
he has excessive startle reaction.

The examiner noted that the veteran did not appear to be 
depressed, but, his Beck Depression Inventory score was 15, 
which is considered suggestive of mild to moderate 
depression.  The veteran reported sleep problems, sadness and 
discouragement, isolation from others, self-criticism and a 
few mild somatic symptoms of depression.

The veteran was given the Combat Exposure Scale (CES), 
Mississippi PTSD (MPS) Scale and the Shipley ILS (a brief 
intelligence test).  His CES indicated light to moderate 
level of combat exposure.  His MPS score was above the cutoff 
point for PTSD though below the mean achieved by PTSD 
patients.  The diagnosis was that the veteran revealed a 
significant number of symptoms of PTSD.  His Axis I diagnosis 
was PTSD (provisional); and, his Global Assessment of 
Functioning (GAF) Scale was 70.

X-rays of the chest taken in October 1996 revealed 
radiographic findings compatible with pneumoconiosis of the 
asbestosis type and stable benign-appearing nodules within 
the right mid lung.

A November 1996 VA psychiatric examination report shows the 
veteran continued to have bad dreams from Vietnam.  His 
affect was flat and his mood was dysthymic.  He was oriented 
times 3 and his speech was normal.  He reported that he had 
problems sleeping during the day but his medications helped 
him sleep better.  The diagnosis was PTSD with anxiety 
insomnia and nightmares.

An unconfirmed October 1997 pulmonary function test report 
revealed that the veteran had moderate airway obstruction.

The veteran's wife submitted a written statement wherein she 
stated that she believes that the veteran's attitude, mood 
swings and unpredictable behavior which causes suffering to 
the veteran, his marriage and family stem for his experiences 
in the Vietnam War.  She further stated that the veteran does 
not sleep well, has nightmares, jerks, trembles, groans, 
talks, tosses and yells in his sleep.  He wakes-up afraid, 
sweating and breathing difficulty.  He does not socialize; he 
isolates himself from everyone.

A written statement by the veteran's mother revealed that she 
had noticed a change in the veteran's personality since his 
return from Vietnam.  The veteran's sister noted that he does 
not have a social life.  She stated that while he resided 
with her, he would hallucinate and become disoriented.  He 
would also scream like he was in the jungle running from the 
"Viet-congs."  

The veteran's supervisor stated that he is employed as a 
helper in the steam/refrigeration shop where his main duties 
are to assist the journeymen monitor and change unit belts 
and filters, and to service and maintain large central 
heating and air-conditioning units.  In many of the areas 
where he is assigned, he is required to wear a respirator.  
He further stated that during the past few years his sick 
leave usage had increased significantly.  He stated he has 
had problems communicating and socializing with others. 

Mental health progress notes dated in December 1998 shows a 
diagnosis of PTSD.  It was noted that despite aggressive 
treatment over the past year, the veteran's condition did not 
appear to be improving.  

The veteran's physician indicated in February 1999 progress 
notes that he presents consistently with symptoms and 
clinical signs that are consistent with combat-related PTSD.


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 




When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity). 

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.


Recently in Elkins v. West,  12 Vet App. 209 (1999) The 
United States Court of Appeals for Veteran Claims (Court) 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  Winters v. West,  12 Vet. 
App. 203, 206 (1999); See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Well Groundedness

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  





The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 U.S.C.A. § 1154(a) (West 
1991); 38 C.F.R. § 3.303(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  

The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1999).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service or by evidence that a presumption 
period applied.  Brock, supra at 160 (citing Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994)). Proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years later.  Brock, supra at 
160 (citing Cosman v. Principi, 3 Vet. App. 503, 505 (1992); 
38 U.S.C. § 1116).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In order for service connection to be warranted, there must 
be evidence of present disability, which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992);  Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

PTSD

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997). The 
regulations were made effective from the date of the Cohen 
decision.  Those regulations, in part, provide as follows:

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the recurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitute engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  The benefit of the doubt rule 
applies to determinations of whether a veteran engaged in 
combat with the enemy.  If there is a balance of positive and 
negative evidence, the issue must then be resolved in the 
veteran's favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) 
(West 1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborative evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board notes that 38 C.F.R. § 3.304(f), as written above, 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  Thus, the regulatory criteria governing 
service connection of the veteran's PTSD changed while his 
claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board notes that the RO has not adjudicated the veteran's 
claim for service connection for PTSD under the revised 
version of section 3.304(f).  The Board concludes that its 
initial consideration of the amended regulations would not 
prejudice the veteran in this instance because the substance 
of the previous criteria pursuant to 38 C.F.R. § 3.304(f) has 
not been significantly altered in terms of the three basic 
requirements for service connection of PTSD.

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (1999); Bernard v. Brown, 4 Vet. App. 384 (1993).

While the previous version of the regulation, which the RO 
applied and which was provided to the veteran, required 
service department verification of the claimed stressors, and 
the amended regulation (which was not applied by the RO or 
provided to the veteran) requires verification by credible 
supporting evidence, the Board notes that the veteran has 
been asked to provide lay evidence substantiating his claimed 
stressors, including the names of individuals with whom he 
served.  He has also been provided the opportunity to submit 
additional evidence and arguments pertaining to the 
occurrence of the claimed stressors, and has done so.  
The Board finds, therefore, that it may consider the original 
and revised criteria without prejudice to the veteran.  See 
Bernard, supra; see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994).

Asbestos-Related Disease

The Court has determined that mere exposure, without more, is 
not a compensable occurrence.  Winsett v. West, 11 Vet. App. 
420, 425 (1998).  Although the Winsett holding pertained to 
compensation due to exposure to Agent Orange, the Board finds 
that this rationale is comparable to and is thus equally 
applicable when the issue involves compensation due to 
exposure to asbestos.  See Gilpin v. West, 155 F.3d 1353, 
1356 (Fed. Cir. 1998), citing Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997), in which the United States Court of 
Appeals for the Federal Circuit held that the requirement of 
a current disability at the time of application was a 
permissible construction of §§ 1110.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases, 
which provided the guideline for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
VA, DVB Circular 21-88-4, Asbestos-Related Diseases (May 11, 
1988); see also DVB Circular 21-88-8, and DVB Circular 21-91- 
12 of August 12, 1992 and September 21, 1992.  With recision 
of the original Circular, the information and instructions 
contained in the DVB Circular have been since included in VA 
Adjudication Procedure Manual M21-1, Part VI, para. 7.21 
(January 23, 1997) (hereinafter M21-1); see also paras. 7.68, 
7.69, and 7.70.

In regard to asbestos-related claims, and in keeping with 
other regulations and guidelines for determining if a claim 
is well grounded, etc., the Court has held that VA must 
analyze an appellant's claim of to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under these administrative protocols under the following 
criteria.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).


The latency period for asbestos-related diseases varies from 
10-45 years or more between first exposure and development of 
disease.  M21-1, part VI, para. 7.21(b)(1) and (2), p. 7-IV-3 
(January 31, 1997).

That protocol continues to note that an asbestos-related 
disease can develop from brief exposure to asbestos or as a 
bystander.  Some of the major occupations involving asbestos 
exposure include work in shipyards, and accordingly, there is 
a prevalence of asbestos-related disease among shipyard 
workers since asbestos was used extensively in military ship 
construction.  In fact, many U.S. Navy veterans during World 
War II were exposed to chrysolite products, as well as 
amosite and crocidolite, since these varieties of African 
asbestosis were used extensively in military ship 
construction.

The guideline also identifies the nature of some asbestos- 
related diseases, and notes that these asbestos fiber masses 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes and may be inhaled or 
swallowed. Inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as urological system (except of the 
prostate) are associated with asbestos exposure.

The Court has further held that with asbestos-related claims, 
it must be determined whether the claim development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997), which 
held that there needs to be specific reference to the DVB 
Circular and claim development procedures [also in accordance 
with other criteria such as well groundedness, etc. as 
contemplated within other regulations and cases].





With these claims, there must be consideration of whether or 
not military records demonstrate evidence of asbestos 
exposure during service, as well as evidence of post-service 
exposure of some sort of an occupational or other nature, and 
a determination as to any relationship between such exposure 
and the claimed disease, keeping in mind the latency period, 
etc.  See M21-1, Part III, para. 5.13, and Part VI, para. 
7.21(d)(1) and (2), p. 7-IV-4 (January 31, 1997).

Moreover, a clinical diagnosis of asbestosis requires a 
history of exposure to and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion and end-respiratory rales over the lower 
lobes.  M21-1, Part VI, para. 7.21(c).

As a variation of the Espiritu tenets, supra, pursuant to 
McGinty, supra at 432, a lay person may not be competent to 
testify as to the cause of disease, but a veteran is 
competent to testify as to the facts of asbestos exposure.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).



Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
PTSD.

The veteran seeks to reopen his claim of service connection 
for PTSD, which the RO denied in October 1996.  When a claim 
is finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1999).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the instant case, the Board finds that the veteran has 
submitted evidence that was not in the record at the time of 
the unappealed rating decision of October 1996, that such 
evidence is not redundant of evidence previously of record, 
and it provides a more complete picture of the circumstances 
surrounding the origin of the veteran's PTSD.  This evidence 
primarily consists of the February 1999 mental health 
progress notes wherein the veteran's physician noted that the 
veteran's symptoms and clinical signs are consistent with 
combat-related PTSD.

Moreover, such evidence bears directly and substantially upon 
the specific issue being considered in this case because it 
renders the veteran's claim plausible.  Therefore, the 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence; 
and lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
PTSD, the first element has been met.  Accordingly, the 
Board's analysis must proceed to a determination of whether 
the appellant's reopened claim is well grounded; and if so, 
to an evaluation of the claim on the merits.

Whether the claim for service connection 
for PTSD is well grounded.

The second step of the three-step test in Elkins, supra, 
provides that if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether the claim is well grounded.

The veteran's claim for service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. §  5107(a).  That 
is, the claim is plausible.  The record contains medical 
evidence of a relationship between the veteran's currently 
diagnosed PTSD and service.  As noted earlier, a VA physician 
noted that the veteran's symptoms and clinical signs are 
consistent with combat related PTSD.  Thus, the requirements 
for a well-grounded claim are met.  See Caluza, supra.  
Based upon the plausibility of the veteran's claim, the Board 
finds that his claim for service connection for PTSD is well 
grounded.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence; 
and lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  The Board finds that the duty to assist has not been 
fulfilled, accordingly, the claim of entitlement to service 
connection for PTSD is addressed further in the remand 
portion of this case.

Entitlement to service connection for a 
lung condition as a result of asbestos 
exposure.

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is plausible.  38 U.S.C.A. § 5107.  

Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of § 5107(a).  Murphy, supra at 
81.  A well-grounded service connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and a current disability.  Caluza, supra at 506.  

In this case, the veteran states that his alleged lung 
condition is a result of breathing a lot of asbestos while 
changing brake shoes and drums while working as a wheel 
vehicle mechanic during service.  Under McGinty, supra, the 
veteran is competent to provide such facts related to 
asbestos exposure.  However, there is no demonstrative 
evidence of record that the veteran was actually exposed to 
asbestos during service.  

Moreover, VA outpatient treatment reports and VA examination 
do not show a confirmed diagnosis for an asbestos-related 
disorder or lung condition such as asbestosis.  An 
unconfirmed pulmonary function test report from an 
unspecified source dated in October 1997 showed the veteran 
has airway obstruction.  In addition, x-rays reveal a 
diagnosis of radiographic findings compatible with 
pneumoconiosis.  This evidence does not establish that the 
veteran has an asbestos-related disease.  Neither the x-ray 
findings nor any other diagnosis show a link between the 
veteran's claimed current lung condition and asbestos 
exposure in service.  In the absence of a medical nexus, 
based on competent medical authority, between a claimed 
current lung condition and asbestos exposure in-service, the 
claim must be denied as not well grounded.  See Caluza, 
supra.

The Board has carefully considered the veteran's contentions 
regarding his exposure to asbestos in service.  However, as a 
layperson, he is not qualified to render an opinion as to 
medical diagnosis, etiology or causation.  See Espiritu, 
supra.  As such, the veteran's unsubstantiated lay allegation 
that he currently suffers from an asbestos-related disorder 
is not competent evidence.  Id.  Therefore, the Board 
concludes that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for a lung 
condition as a result of asbestos exposure is well grounded.  
Accordingly, the claim must be denied.

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's claimed lung condition is secondary to 
asbestos exposure in service.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for a lung 
condition as secondary to asbestos exposure is not well 
grounded and must therefore be denied.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post-service medical 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for a lung 
condition as secondary to asbestos exposure is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the claim is granted to this extent.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a lung condition as 
secondary to asbestos exposure, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
entitlement to service connection for PTSD, the duty to 
assist attaches.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is of the opinion that 
further development is required.

In this case the RO has not requested corroboration of the 
veteran's alleged stressful events from the U.S. Army & Joint 
Services Environmental Support Group (ESG), redesignated as 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).

While the veteran has not provided a detailed account of his 
stressors, including giving any specific names, dates, units, 
and locations of his alleged stressors, his stressors have 
been linked to service events, and more importantly, his 
claim has been found well grounded.  In such a situation, the 
RO must make another effort to obtain detailed information 
from the veteran pertaining to his alleged stressors, and 
send a stressor inquiry to USASCRUR.  See VA ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, Paragraph 5.14(b)(5).

The Board is also of the opinion that a VA examination may be 
necessary for the veteran for clarification purposes insofar 
as the last examination was conducted in 1996 and VA 
subsequently adopted a different set of criteria for 
diagnosing PTSD; namely, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) for 
evaluating mental disorders.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In light of the above, the case is remanded for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for 
service connection for PTSD.  After 
obtaining any necessary authorization or 
medical releases, the RO should attempt 
to obtain legible copies of the veteran's 
complete records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA treatment 
records including those at the local Vet 
Center which have not previously been 
secured.

2.  The RO should provide the veteran 
with a PTSD Questionnaire for completion 
and return and advise him that he must be 
specific and provide details of his 
alleged stressors for the purpose of 
verification, and that failure to do so 
may adversely affect the outcome of his 
claim.



3.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.

The summary and associated documents, 
such as the veteran's record of service 
(DD-214), his DA Form 2-1, other service 
records, and any written stressor 
statements should then be sent to the 
USASCRUR to obtain verification of the 
claimed stressors.  USASCRUR should be 
requested to provide any information, 
which might corroborate any of the 
veteran's alleged combat experiences and 
stressors.

4.  Following receipt of the USASCRUR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by that agency, the RO should prepare a 
report detailing the nature of any combat 
action, or in-service stressful event, 
verified by the USASCRUR.  If no combat 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file.

5.  If, and only if the RO has obtained 
verification of any alleged stressor(s), 
the RO should afford the veteran a VA 
psychiatric examination by a board of two 
psychiatrists, if available, who have not 
previously examined or treated him.





The claims file, a separate copy of this 
remand, the stressor list completed by 
the RO, and any information provided by 
USASCRUR must be provided to the panel 
for review prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
reports provided by the USASCRUR and/or 
the RO may be relied upon.  If the 
examiners believe that PTSD is the 
appropriate diagnosis, they must 
specifically identify which stressor(s) 
detailed in the USASCRUR's and/or RO's 
report is/are responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for PTSD on a de novo basis, 
predicated upon a review of the entire 
evidentiary record.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

